Citation Nr: 0507362	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for peripheral 
neuropathy of all extremities.

3.  Entitlement to service connection for psychiatric 
disorder claimed as anxiety and depression, secondary to 
claimed service-connected peripheral or poly-neuropathy.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1969 to August 1970.

This appeal is from May 2003 and April 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi, acting as agency of original 
jurisdiction (AOJ) in this case.

The issues of service connection for peripheral neuropathy of 
all extremities and of secondary service connection for 
psychiatric disorders claimed as anxiety and depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran entered service with sound feet.

2.  The Air Force diagnosed the veteran with flat feet.

3.  The veteran has and has continuously had flat feet since 
service.


CONCLUSION OF LAW

The veteran incurred bilateral flat feet in service.  
38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(a), (b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The veteran was accepted for and enrolled in service without 
notation of any defect of his feet.  He is therefore presumed 
sound.  38 U.S.C.A. § 1111 (West 2002).  There is evidence in 
the form of a May 2004 VA medical opinion that the flat feet 
pre-existed service and got worse in service, but the opinion 
is expressed in terms of a possibility.  It does not express 
such certainty as to be both clear and unmistakable evidence 
that the condition preexisted service and clear and 
unmistakable evidence that it was not aggravated during 
service.  Consequently, the presumption of soundness of his 
feet on entrance into service is not rebutted.  Id.

VA examination of May 2004 diagnosed bilateral flat feet.  
The examiner was familiar with the veteran's service and 
post-service history.  Nothing in the report states or 
implies the flat feet are of recent onset.  The examiner did 
not suggest any discontinuity between the condition noted in 
service and the current findings.

The veteran was noted to have painful, weak, flat feet in 
service.  He thus had a condition noted in service.  
38 C.F.R. § 3.303(b) (2004).  He testified that he was told 
there was no treatment available but arch supports and pain 
medication.  He testified that he sought treatment after 
service by a physician now deceased whose records are 
irretrievable.  He testified that the physician told him 
essentially the same as he was told in service regarding 
treatment options, with the additional prospects of a 
lifetime of use of pain medication.  He testified that he 
believed what he was told and gave up seeking treatment until 
he became completely disabled, because he did not wish to use 
pain medication chronically.  His wife testified to his 
refusal generally to seek treatment for physical complaints, 
and that she finally became aware that he hid his foot 
problems until they became overwhelming.

The veteran's and his wife's testimony is credible regarding 
the lack of evidence of treatment for many years.  It is also 
credible lay evidence of continuity of symptomatology without 
constituting incompetent lay assertion of medical diagnosis.  
Cf. Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(distinguishing symptoms a layperson is competent to observe 
from diagnoses a layperson lacks the medical expertise to 
make).  This is evidence of continuity of symptomatology 
between a current condition and a condition noted in service.  
38 C.F.R. § 3.303(b) (2004).  The May 2004 VA examiner's 
opinion is reasonably construed as indicating a nexus between 
the currently diagnosed flat feet and the flat feet noted in 
service and the continuity of symptomatology thereafter.  See 
Savage v. Gober, 10 Vet. App. 488 (1997) (necessity of 
current medical opinion of nexus between current finding and 
continuity of symptomatology with condition noted in 
service).

The veteran's separation medical history and physical 
examination are negative for any problems with the feet.  
This is credible evidence of discontinuity of symptomatology.  
It is not of such weight as to constitute a preponderance of 
evidence against finding service connection for flat feet, 
although it is of sufficient weight to set the evidence for 
and against service connection in equipoise.

When evidence for and against any matter material to a claim 
is in equipoise, the benefit of the doubt belongs to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  Resolving the material question of 
continuity of symptomatology in the veteran's favor, the 
evidence supports a grant of service connection for bilateral 
flat feet.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. 
§ 3.303(a) (2004).

Whereas this decision effects a complete grant of the benefit 
sought regarding flat feet, any question whether VA 
discharged its several duties as regards this claim pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002) is moot.


ORDER

Service connection for bilateral flat feet is granted.


REMAND

The development of the medical evidence in this case is 
incomplete.  The May 2004 VA neurology examiner stated the 
veteran should be evaluated for a hereditary neurological 
disorder, which was not done.  When a VA examiner identifies 
test necessary to complete an examination, performance of the 
recommendation because an obligation of VA's duty to assist 
the veteran.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Additionally, the examiner requested the EMG 
(electromyograph) be done for all extremities.  There is no 
addendum to the examiner's report to show whether he saw the 
June 2004 EMG reports that were performed.

Additionally, the examiner reported that he reviewed the 
claims file and private medical records from Dr. Kirby that 
the veteran brought to the examination, but they contained no 
EMG (electromyogram).  The claims file contains two EMG 
reports from Dr. Kirby, June 2002,with the raw data included, 
and May 2002.

The veteran's claim raises valid medical questions such as 
the diagnosis of his neurological symptoms, whether current 
symptomatology is continuous with symptoms he had in his 
feet, and whether any current condition preexisted service, 
or originated in service, or originated after service.  The 
question whether his condition is hereditary could be 
informative in these regards.  A complete examination will 
comprise a complete review of the available records, 
including notation of the history the veteran reported to Dr. 
Kirby in May 2002, Dr. Jackson's' office note of the 
veteran's report of onset of symptoms in January 2001, and 
the veteran's current clinical history; longitudinal review 
of all electrodiagnostic studies of record; and performance 
and analysis of the testing for hereditary disorder that the 
examiner referenced.

The issue of secondary service connection for psychiatric 
disorder is deferred pending completion of action on the 
underlying claim of service connection for the condition to 
which the psychiatric disorder is claimed secondary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
neurological examination to include the 
testing for hereditary neurologic 
disorder referenced in the May 2004 VA 
neurology examination.

?	Provide the examiner with the claims 
file.  The examiner is to review the 
service medical records, the May and 
June 2002 NCV and EMG reports of Dr 
Kirby, the 1979 to 2003 office notes 
of Dr. Jackson, take a longitudinal 
history of the course of the 
veteran's symptomatology from onset 
to the present, and review the 
results of the tests for hereditary 
neurological disorder that are to 
have been done as recommended in the 
May 2004 examination.

?	Report a diagnosis of the veteran's 
neuropathy and an opinion whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
that that any currently diagnosed 
neurological disorder of the feet or 
hands was present in service; and 
(b) that any neurological disorder 
present in service began in service.

2.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


